Citation Nr: 0021841	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-18 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back disorder with a herniated nucleus pulposus, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In his October 1998 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested that he be afforded a 
hearing before a Member of the Board at the local VA office.  
In March 2000, the RO notified the veteran that the hearing 
was scheduled to take place in May 2000.  Although the 
hearing notice was not returned as undeliverable, the veteran 
failed to report.  Since that time, there is no indication in 
the record that the veteran has requested that the hearing be 
rescheduled.  Moreover, in a May 2000 letter to the veteran 
notifying him that his case was being sent to the Board, the 
RO noted this fact.  In addition, in written argument dated 
in May 2000, his representative acknowledged that the veteran 
had failed to report for the scheduled Board hearing.  Under 
the circumstances, the Board determines that the veteran's 
request for a Board hearing has been withdrawn.  See 
38 C.F.R. § 20.702 (1999).


FINDING OF FACT

The veteran's low back disorder with a herniated nucleus 
pulposus is not manifested by symptomatology consistent with 
a finding of pronounced intervertebral disc syndrome, 
including demonstrable muscle spasm.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of herniated nucleus pulposus have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a; Diagnostic Codes 5285, 5286, 5292, 
5293, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In a September 1958 rating decision, the RO established 
service connection for the residuals of a herniated nucleus 
pulposus and pursuant to Diagnostic Code 5293, assigned a 20 
percent evaluation.  In September 1994, the RO increased the 
evaluation of this disability to the current 40 percent 
rating under Diagnostic Codes 5292 and 5293.  In April 1997, 
the veteran filed this claim for an increased rating for this 
disability.

In support of this claim, the veteran reported that the 
condition had worsened.  In response, in October 1997 the 
veteran was afforded a formal VA orthopedic examination.  At 
the outset of her report, the examiner indicated that the 
veteran had not worked since 1981 as a result of the 
amputation of the toes of his left foot.  In addition, she 
observed the veteran various other nonservice-connected 
medical conditions, including congestive heart failure, 
chronic obstructive pulmonary disease, insulin dependent 
diabetes mellitus, peripheral vascular disease and a recent 
left above the knee amputation.

During the examination, the veteran complained of having 
chronic low back pain, but indicated that he could not recall 
any "triggering" event.  He stated that over the years the 
disability had worsened.  Further, he described the pain as 
"sharp" and "achy" and reported that it was localized in 
his low back.  The veteran also stated that the disability 
was aggravated by weather changes as well as sleeping in a 
supine position.  In addition, the veteran indicated that the 
pain increased with physical activity and reported that he 
treated the symptoms with Tylenol, massage and heat; he 
denied that the disability was productive of paresthesia.

The examiner noted that the veteran used the benefit of a 
wheelchair and indicated that, as a result, she was unable to 
test his gait, toe and heel walk, and his ability to assume a 
squatting position.  She reported, however, that based on her 
observations of his sitting position, the veteran appeared to 
have normal curvature of the spine.  The examiner explained 
that range of motion studies of the veteran's low back were 
not conducted because the veteran was wheelchair-bound.  
Further, X-ray study revealed diffuse degenerative disc 
disease, and the examiner diagnosed the veteran as having 
degenerative disc disease of the lumbar spine.

In addition, in various statements, the veteran indicated 
that he was receiving VA outpatient treatment, implying that 
a review of those records would support his claim for an 
increased rating for this disability.  However, a review of 
the VA outpatient treatment records, dated from March 1997 to 
October 1998, discloses that they are silent for any 
complaints, diagnosis or treatment of any low back problems.  
Moreover, a four-page March 1997 VA hospitalization report 
indicates that he was treated for gangrene of the left foot 
and an infected diabetic foot ulcer.  No clinical findings or 
treatment for his service-connected low back disability were 
noted in the discharge summary.  Similarly, private treatment 
records, dated from December 1996 to April 1997, show 
complaint, treatment and diagnosis of various nonservice-
connected disorders, but are negative for any reference to 
low back problems.

In March 1999, the veteran was afforded another VA orthopedic 
examination.  During the examination, the veteran provided a 
history of suffering from low back pain for many years, and 
indicated that the pain, which he described as chronic and 
recurrent, was increasing in intensity and duration.  He 
indicated, however, that there was no radiation of pain down 
the right lower extremity.  In addition, the examiner 
observed that the veteran had undergone a left above the knee 
amputation approximately two years earlier due to diabetic 
gangrene, and that he was currently wheelchair-bound.

The examination was conducted while he was seated in a 
wheelchair.  The physical examination revealed that the 
veteran was "much impaired" due to his severe obesity and 
left above the knee amputation.  The examiner reported that 
there was no apparent deformity in the veteran's low back and 
described it as "very stiff."  The examination revealed 
that the veteran's forward bending was limited to 25 degrees, 
lateral bending to 10 degrees and extension to zero degrees.  
Further, the examiner reported that straight leg raising 
testing of the right lower extremity was to 75 degrees.  In 
addition, the examiner indicated that the veteran had 
approximately 40 degrees flexion contracture present in the 
right knee.  Knee jerk and ankle jerk on the right lower 
extremity were absent.  The examination further disclosed 
that the veteran's lumbosacral spine was tender; the examiner 
explained that because the veteran underwent left above the 
knee amputation, no such findings for his left lower 
extremity were reported.  The examiner indicated that 
although an X-ray study of the veteran's low back was 
ordered, it was not conducted because the appellant failed to 
report for the diagnostic test.  The diagnosis was chronic 
low back pain due to degenerative disc disease of the lumbar 
spine.

In written argument, the representative, citing DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. § 4.40 and 4.45, 
maintained that a higher rating was warranted due to the 
veteran's low back pain and corresponding functional 
impairment.  In addition, his representative argued that when 
DeLuca factors were taken into consideration pursuant to 
VAOPGCPREC 36-97 (1997), and when all reasonable doubt was 
resolved in the veteran's favor, he was entitled to a 60 
percent evaluation under Diagnostic Code 5293.  As a final 
point, his representative in essence asserted that if the 
Board concludes that a higher rating was not warranted based 
on the evidence of record, the matter should be remanded to 
afford the veteran the opportunity to undergo MRI (magnetic 
resonance imaging) and EMG (electromyography studies).

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to increased rating for his low back 
disability is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  Proscelle v. Derwinski, 2 Vet. App. 629, 631-
632 (1992).  The Board also is satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required in order to comply with the duty 
to assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the Rating Schedule, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Further, as pointed out by the veteran's representative, when 
evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-7.

As noted above, the veteran's service-connected low back 
disability is currently rated as 40 percent disabling under 
Diagnostic Codes 5292 and 5293.  The former code provides for 
a maximum 40 percent schedular evaluation for severe 
limitation of motion of the lumbar spine.  The latter code 
provides that a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation under the 
latter code requires a pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.

Based on a careful review of the evidence, the Board 
concludes that entitlement to an increased rating for the 
veteran's low back disability is not warranted.  In reaching 
this conclusion, the Board finds that the objective medical 
evidence showed evidence of an absent ankle jerk in March 
1999.  However, the evidence does not show that a muscle 
spasm was noted during either the October 1997 or March 1999 
examinations.  Indeed, the veteran has not reported suffering 
from spasms.  Further, despite his consistent complaints of 
chronic and recurrent low back pain, during the March 1999 VA 
orthopedic examination, the veteran specifically denied any 
right lower extremity radiculopathy, and during the October 
1997 VA orthopedic examination, the veteran specifically 
denied that the disability was productive of paresthesia.  
Finally, a review of the recent VA outpatient treatment 
records, private treatment records and March 1997 discharge 
summary show that they are negative for any complaint, 
treatment or diagnosis of any low back problems, let alone 
findings reflecting persistent symptoms compatible with 
pronounced sciatic neuropathy.  Therefore, the preponderance 
of the evidence is against finding that an increased 
evaluation is warranted under Diagnostic Code 5293.

In reaching this conclusion, the Board agrees with the 
representative that the provisions of 38 C.F.R. §§ 4.40 and 
4.45 are for consideration in deciding whether the veteran is 
entitled to a 60 percent evaluation under Diagnostic Code 
5293.  See VAOPGCPREC 36-97 (1997).  In this regard, the 
Board observes that the General Counsel of VA has held that, 
when, as here, a veteran has received less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion, i.e., Diagnostic 
Code 5292.  Id.  

The Board finds, however, that even when DeLuca factors are 
taken into consideration, the disability is not productive of 
symptomatology that warrants an evaluation in excess of 40 
under this code.  In reaching this conclusion, the Board 
reiterates that, in order to warrant a 60 percent evaluation 
under this code, the disability must be productive of 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain, demonstrable muscle spasm and an absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Here, although the clinical evidence shows that the 
disability is productive of chronic pain and an absent right 
ankle and right knee jerk, there is no evidence of muscle 
spasm.  Indeed, there is no objective evidence of significant 
neurological abnormalities, i.e., sciatic neuropathy due to a 
back disorder.  Moreover, the March 1999 examiner ascribed 
the veteran's functional impairment to his nonservice-
connected obesity and left above the knee amputation which 
was caused by his nonservice connected diabetes mellitus.  
Accordingly, because the evidence does not reflect that the 
veteran's degenerative disc disease approximates, or most 
closely approximates, the criteria for pronounced 
intervertebral disc syndrome, a 60 percent rating under this 
code is not warranted.

The Board also has considered whether evaluation under any 
other diagnostic code could result in an evaluation higher 
than 40 percent.  The veteran's disability could be evaluated 
under Diagnostic Code 5295 for lumbosacral strain.  However, 
a 40 percent evaluation is the highest evaluation assignable 
under that code.  Moreover, there is no other diagnostic code 
under which the veteran's disability can be evaluated.  In 
the absence of evidence of, or disability comparable to, 
ankylosis of the whole spine (Diagnostic Code 5286), there is 
no basis for evaluation under any other potentially 
applicable diagnostic code providing for a higher evaluation.  
Further, the Board notes that a review of all the post-
service medical evidence reveals that there is no evidence of 
a demonstrable vertebral deformity.  As such, the disorder 
does not warrant a separate 10 percent evaluation under 
Diagnostic Code 5285.  

In addition, as noted above, the Board has determined that 
the evidence or record is adequate to evaluate the veteran's 
low back, and thus finds his representative's argument that 
that the matter be remanded so that MRI and EMG testing be 
conducted to be without merit.  In this regard, the Board 
observes that the veteran failed to report for his scheduled 
X-ray study following the March 1999 orthopedic examination.  
Moreover, the Board concludes that the requested diagnostic 
studies would not reveal pertinent findings because the Board 
does not question whether the veteran suffers from 
intervertebral disc syndrome; rather, in evaluating this 
claim, the Board is considering the severity of the symptoms 
attributable to the service-connected disability.  Because 
neither diagnostic study would speak to this issue, a remand 
is not required.  Indeed, a muscle spasm, if present, would 
be detectable on clinical evaluation, and as noted above, 
neither the October 1997 nor March 1999 VA orthopedic 
examiners found clinical evidence of this pathology; 
moreover, the veteran does not even allege that he suffers 
from this symptom.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant assignment of an evaluation higher than 40 
percent on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the veteran's low 
back disability alone has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation).  In this regard, the Board acknowledges 
that the veteran suffers from significant low back pathology 
and that he has not worked since 1981.  However, the evidence 
shows that such is related to his significant nonservice-
connected conditions and thus concludes that his low back 
disability alone does not result in marked interference with 
his employment.  In addition, there is no showing that the 
low back disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  Indeed, during his one hospitalization that 
occurred during the course of this appeal, the veteran 
received treatment for nonservice-connected conditions, and 
as noted above, the four-page discharge summary is negative 
for even complaints of low back disability.  In the absence 
of evidence such factors, the Board finds that the criteria 
for submission for assignment of assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating in excess of 40 percent for a low back disorder 
residuals of herniated nucleus pulposus is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

